PER CURIAM.
We agree with the district court that “the defendant improperly asserted a set-off, and not a recoupment, in violation of the automatic stay provisions of 11 U.S.C. § 362.” In re Klingberg Schools, 68 B.R. 173, 180 (N.D.Ill.1986).
Defendant no longer opposes night care services claim. Therefore, the issues discussed by the district court in the section captioned “Sovereign Immunity,” which begins at 68 B.R. 176 and continues through the bottom of 68 B.R. 177, are now moot. We accordingly do not reach those issues, but otherwise adopt the district court’s opinion. In re Klingberg Schools, 68 B.R. 173 (N.D.Ill.1986).
The district court’s order is
Affirmed.